Citation Nr: 0928544	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  07-06 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to restoration of a 40 percent evaluation for 
bilateral hearing loss.  

2.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

Please note this appeal has been advanced on the docket of 
the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from October 1950 to 
January 1952.  

This matter came to the Board on appeal from an October 2006 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  In that decision, the 
RO reduced the evaluation assigned the Veteran's bilateral 
hearing loss from 40 percent to 0 percent.  The Veteran 
disagreed with that rating action.  He maintains that the 
reduction was not warranted and that his bilateral hearing 
loss is worse than currently evaluated.  The Board remanded 
the case in March 2009, and it is now before the Board for 
further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

As noted in the prior remand, the Veteran contends that 
improvement had not been shown in his service-connected 
bilateral hearing loss to warrant reduction of the 40 percent 
disability rating assigned that disorder.  He continues to 
contend the evaluation now assigned the disorder does not 
accurately reflect its severity.  

As pointed out by the Board in its March 2009 remand, the 
Veteran had VA audiology examinations in May 2006, 
September 2006, and May 2007, and although the examiners 
provided audiometric findings, they did not comment on the 
functional effects of the hearing disability.  In Martinak v. 
Nicholson, 21 Vet. App. 447 (2007), the United States Court 
of Appeals for Veterans Claims (Court) held that in addition 
to dictating objective test results, a VA audiologist must 
fully describe the functional effects caused by a hearing 
disability in his or her final reports.  Martinak, 21 Vet. 
App. at 455.  Because of this, the Board remanded the case 
for further VA examination requesting that the examiner fully 
describe the functional effects caused by the Veteran's 
hearing disability.  

The Veteran subsequently underwent a VA audiology examination 
in April 2009.  In the examination report, which was prepared 
prior to review of the claims file by the audiologist, the 
audiologist reported the Veteran's chief complaint was 
"inability to understand."  In the next report entry titled 
effects of the condition on occupational functioning and 
daily activities, the audiologist's report said "somewhat 
frustrating."  In an addendum report, also dated in 
April 2009, the audiologist said that during past VA 
audiology evaluations the Veteran had reported problems 
hearing in most situations, extreme difficulty using the 
telephone, and having to "read lips."  The examiner who 
conducted the April 2009 did not address the Veteran's 
statements, including a statement of August 2007, in which he 
said that at continuing education lectures [to maintain his 
license as an optometrist] with or without hearing aids, he 
cannot understand 90 percent of the spoken words unless he 
can read lips.  The Veteran also said he is unable to 
participate in group discussions because of lack of 
discrimination of words.  He also said he is unable to hear 
on the telephone, making it impossible to take information at 
his office.  In this regard, the Board notes that in earlier 
statements (e.g. statement received in June 2003), the 
Veteran had reported that due to his hearing impairment, he 
has missed airplane boarding announcements, misunderstood 
business statements, and found it impossible to conduct 
business by telephone, even with amplification.  He stated 
that because of these problems he had to close his optometry 
office and had to work as an employee for an optical company.  

Because the examiner who conducted the April 2009 VA 
audiology examination did not fully describe the current of 
the functional effects in terms of occupational functioning 
and daily activities caused by the Veteran's hearing 
disability and did not address statements made by the Veteran 
in August 2007, which was subsequent to the last prior VA 
examination in May 2007, it is the judgment of the Board that 
the examination was inadequate as it does not comport with 
the requirements set forth by the Court in Martinak.  Remand 
is required.  See Bowling v. Principi, 15 Vet. App. 1, 12 
(2001) (emphasizing Board's duty to return inadequate 
examination report); Stegall v. West, 11 Vet. App. 268, 270-
71 (1998) (remanding where VA examination was inadequate for 
evaluation purposes).  

The Board will therefore remand the case for an additional VA 
examination with a report that discusses fully the current 
functional effects of the Veteran's hearing disability in 
terms of occupational functioning and daily activities.  
This, along with all other evidence of record should be 
considered in the readjudication of the issues on appeal.  
Again, as the development requested above could potentially 
impact the issue concerning whether the reduction in the 
rating assigned the hearing loss was proper, the Board will 
defer a decision on that issue at this time.  See generally, 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Request that the Veteran identify 
the dates and locations of evaluation 
or treatment for his service-connected 
hearing loss disability at any VA 
medical facility during the course of 
the appeal.  As to any identified 
records not currently in the claims 
file, take action to obtain those 
records and associate them with the 
claims file.  

2.  Arrange for a VA audiology 
examination of the Veteran to determine 
the extent and severity of his service-
connected bilateral hearing loss.  All 
indicated studies should be performed.  
After review of the record and 
examination of the Veteran, the 
examiner is specifically requested to 
describe fully the functional effects 
on occupational functioning and 
functional effects on daily activities 
caused by this Veteran's hearing 
disability.  The examiner should 
address the Veteran's statements at the 
current examination as well as past 
statements, including the Veteran's 
statement of August 2007, in which he 
said that at continuing education 
lectures [to maintain his license as an 
optometrist] with or without hearing 
aids, he cannot understand 90 percent 
of the spoken words unless he can read 
lips.  The Veteran also said he is 
unable to participate in group 
discussions because of lack of 
discrimination of words.  He also said 
he is unable to hear on the telephone, 
making it impossible to take 
information at his office.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the 
examination report.  

3.  Then, after any additional 
development indicated by the state of 
the record, readjudicate entitlement to 
restoration of a 40 percent evaluation 
for bilateral hearing loss and 
entitlement to an increased 
(compensable) rating for bilateral 
hearing loss; there should be 
consideration and discussion, with 
reasons and bases, as to whether there 
should be referral to the Director, 
Compensation and Pension service, for 
extraschedular evaluation.  If any 
benefit sought on appeal remains 
denied, issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his 
representative an opportunity to 
respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



